85275: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30885: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85275


Short Caption:ACCOMANDO VS. ACCOMANDO (CHILD CUSTODY)Court:Supreme Court


Related Case(s):83716, 84097, 84415


Lower Court Case(s):Clark Co. - Eighth Judicial District - D628915Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantMario Accomando
					In Proper Person
				


RespondentGeorgann Rose AccomandoMaria L. Milano
							(Reza Athari & Associates, PLLC.)
						





Docket Entries


DateTypeDescriptionPending?Document


09/07/2022Filing FeeFiling Fee due for Appeal. (SC)


09/07/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-27995




09/07/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-27997




09/07/2022Notice of Appeal DocumentsFiled (SEALED) Confidential Civil Cover Sheet from District Court Clerk. (SC)


09/14/2022Filing FeeFiling Fee Paid. $250.00 from Mario Accomando.  Check no. 1001. (SC)


09/14/2022Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)22-28854




09/20/2022MotionFiled Appellant's Proper Person Motion for Stay. (SC)22-29569




09/30/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." fn1 [Appellant's motion for a stay is denied as moot.] SNP22  - JH/LS/DH. (SC)22-30885




10/04/2022Transcript RequestFiled Proper Person Appellant's Request for Transcript of Proceedings.  (SC)22-31317




10/25/2022RemittiturIssued Remittitur. (SC).22-33544




10/25/2022Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View